Exhibit 10.1





[ex10-1.jpg]





 

--------------------------------------------------------------------------------


NORTH AMERICA TECHNOLOGY AGREEMENT
 
This Agreement is entered into as of the 20th day of October, 2009, by and
between SNRG Corporation, a Nevada Corporation,  with a office located at 1800
St James Place, Ste 306, Houston Texas, 77056 (hereinafter referred to as the
“Buyer”), and. Vega Invest AG  D/B/A Enviropark Global AG with registered
offices located at Marktgasse 7, 8640 Rapperswil, Switzerland, (hereinafter
referred to as “Seller”).
 
The Buyer and Seller together, the “Parties”.
 
RECITALS
 
WHEREAS, Seller owns certain intellectual property and patent rights to certain
proprietary waste recycling processes, products related thereto, and all
intellectual property rights associated therewith (the "Technology").
 
WHEREAS, Seller is the sole owner of certain related proprietary inventions,
devices, formulas, processes, documentation, notes, flow charts, manuals, plans,
technology, know-how, customer lists, price lists, cost information, policies,
techniques, trade practices, methods of operation, and trade secrets of every
kind or character relating to the Technology and to certain post-consumer and
post-industrial waste recycling and virgin material recovery process’s, whether
or not patentable or copyrightable ("Technical Information") and is willing to
sell and assign to Buyer exclusive North American rights with respect thereto,
as hereinafter set forth below.
 
C.  Buyer desires to obtain exclusive ownership, assignment and license rights
to the Technology and license rights to the Technical Information, under the
conditions as set forth hereinafter.


--------------------------------------------------------------------------------




NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I - DEFINITIONS
 
The following terms will, as used in this Agreement, have the meanings
hereinafter set forth:
 
1.01. LICENSED PRODUCTS -- "Licensed Products", whether singular or plural,
shall mean all products, processes, and services (including those identified in
Exhibit “A” attached hereto) which embody, involve, or are made using the
Technology or Technical Information or are covered by the Technology, and
improvements thereon made by the Buyer or the Seller, and such other products,
processes, and services as may hereafter be, by written mutual consent, brought
within the scope of this Agreement.
 
1.02.  TECHNICAL INFORMATION -- "Technical Information" shall mean all
engineering, manufacturing and sales data, formulas, methods of manufacture and
application, or formulations, trade secrets, know-how or related proprietary
information, and information owned or hereafter acquired by Licensor relating to
the Technology and Licensed Products identified in Section 1.01 above.
 
1.03. TECHNICAL ASSISTANCE -- "Technical Assistance" shall mean technical
discussions, lectures, guidance, or technical training given by the Seller to
technically qualified personnel of the Buyer concerning the Technical
Information furnished to the Buyer.
 
ARTICLE II - LICENSE GRANT
 
2.01. For valuable consideration as defined in Exhibit “B” hereto , the receipt
and sufficiency of which is hereby acknowledged, Seller hereby sells, assigns
and licenses the exclusive North American (Canada, the United States and
Mexico), rights to Technology to the Buyer, without recourse and without
warranties of any nature except as specifically set forth in this Agreement.
 
2.02. Seller hereby grants to the Buyer exclusive North American rights and
licenses to use the Technical Information and to make, have made, use and sell
Licensed Products under Seller’s Technical Information.  The Buyer may grant
sublicenses within North America without the prior written permission of Seller
but must provide legal notice of such sublicenses to the Seller.  The Buyer may
assign or sublicense this license to any subsidiaries or affiliates of the Buyer
without the prior written permission of Seller.

--------------------------------------------------------------------------------


ARTICLE III - PAYMENT
 
3.01. For and in consideration of the sale, assignment and licensing of the
Technology and the Technical Information by the Seller to the Buyer, the Buyer
shall be obligated to make payments and provide compensation to the Seller as
set forth in Exhibit “B” attached hereto for the rights granted under this
Agreement or for any Licensed Products manufactured or sold by or for the Buyer
pursuant to the terms of this Agreement.
 
ARTICLE IV - EXCHANGE OF TECHNICAL INFORMATION
 
4.01. Seller shall furnish the Technical Information to the extent as deemed
reasonably necessary for the Buyer to perform under the terms of this Agreement.
 
4.02. The Buyer agrees not to use Technical Information received from Seller
except under and in accordance with this Agreement and that it will hold such
Technical Information in confidence in accordance with Section 4.04, except
insofar as (i) such information now is or hereafter becomes known to the public
through no act or omission of the Buyer, or (ii) such information becomes
available to the Buyer from another source having no confidentiality obligation
to the Seller.
 
4.03. The Buyer may disclose Technical Information to its employees, agents, or
subcontractors employed by the Buyer, but only to the extent as reasonably
necessary to enable such employees, agents, or subcontractors to perform the
duties or work assigned to them.  The Buyer will protect the Technical
Information and maintain the same confidential to the same degree that it
protects and maintains the confidentiality of its own technical information.

--------------------------------------------------------------------------------


4.04. The Buyer agrees that it will maintain all Technical Information in
strictest secrecy and confidence and will not disclose any Technical Information
to any third party, except in confidence to legal counsel, or if compelled by
law or rule of court either in writing or orally.  The Buyer agrees to hold in
strict confidence all drawings, formulas, test data and reports, cost data, and
related financial information respecting Technology and the Technical
Information.  The Buyer shall not convey the Technology or Technical Information
to any third party except in confidence to legal counsel, or if compelled by law
or rule of court.
 
4.05.  Seller will, if requested by the Buyer, and upon terms to be mutually
agreed upon by Seller and the Buyer, be available throughout the term of this
Agreement to provide Technical Assistance to qualified representatives of the
Buyer in the formulation, design, manufacture, testing, and sales of the
Licensed Products, in deciding upon the nature and capacity of any necessary
manufacturing facilities, and the number and qualifications of manufacturing,
engineering and sales personnel, and in evaluation, verification and recording
of sales, product acceptability and related matters, all with a view to enabling
the Buyer expeditiously to attain the ability and capacity to meet adequately
and profitably the applicable market demand for the Licensed Products.  Seller,
his agents, representatives and/or assigns, will, upon reasonable notice, at any
time during the term of this Agreement, have the right, during normal operation
hours, to free access to the Buyer’s facility and books and records for the
purpose of inspection, testing, or verification of information relating to
Buyer's customers or related operations.
 
4.06. Any discoveries, inventions or improvements to the Licensed Products or
Technical Information developed by the Buyer or developed jointly by the Buyer
and the Seller will be the property of the Buyer, but Seller shall have a right
of first refusal to an exclusive, perpetual, North American license to utilize
such discoveries, inventions, or improvements.  Any patent application(s) filed
on the foregoing discoveries, inventions, or improvements will be prepared and
prosecuted by the Buyer, and the Seller agrees to execute all necessary
documents in connection with the filing, prosecution and enforcement of
proprietary rights relating to such discoveries, inventions, or improvements.

--------------------------------------------------------------------------------


ARTICLE V - LITIGATION
 
5.01. Seller represents and warrants that it has title to the Technology, that
to the best of its knowledge there are no existing unauthorized uses or
infringements of the Technology or Technical Information, and that Buyer has the
right to transfer both the Technical Information and the right to use the
Licensed Products.  Seller further represents and warrants that it has the right
to enter into this Agreement, and that there are no outstanding assignments,
grants, licenses, encumbrances, obligations, or agreements written or oral, or
implied or otherwise, inconsistent with the terms and conditions set forth in
this Agreement.


5.02. Upon the discovery of any unauthorized use by any third party or parties
of the Technology or Technical Information, the Buyer will have the right, but
not the obligation, in the first instance and at its expense to initiate the
appropriate legal action or other proceedings as are needed to restrain or
recover for such activities.  Seller will have the right, but not the
obligation, at Seller’s expense to be represented by counsel in any such suits
or other proceedings.  Seller agrees to notify immediately the Buyer of any such
discovery of unauthorized use of either the Technology or the Technical
Information.
 
5.03. Neither party will commence any legal proceedings in the name of the other
without first receiving written approval from such other party, nor will that
other party be obligated to authorize or assist in so doing until the party
intending to commence legal proceedings will have furnished to the other an
indemnity reasonably satisfactory to the other against all liability incurred by
the other resulting from the proceedings.  Should neither party resolve the
differences of the other party, then such dispute shall be mediated at each
party’s expense under the laws of the canton of St Hull, Switzerland.


--------------------------------------------------------------------------------


ARTICLE VI - TERMINATION
 
6.01. If Seller defaults in the performance of any provision of this Agreement,
the Buyer may notify Seller in writing of such default, stating in such written
notice the covenant or covenants of this Agreement in which Seller will have
defaulted, and shall then have sixty (60) days after the service upon written
notice to the Seller to cure such default.  If Seller fails to cure such default
within such sixty (60) day period, the Buyer may terminate this Agreement by
serving upon written notice of such termination, which termination will be
effective thirty (30) days after receipt thereof by Seller; provided, however,
such termination will not affect the assignment of the Technology to the Buyer
or prejudice the rights of the Buyer to recover any sums due at the time of such
termination and will not prejudice any cause of action or claim of the Buyer
accrued or to accrue on account of any breach or default of the Seller.
 
6.02.  Upon the termination of this Agreement in accordance with the provisions
of this Article VI, after termination, Seller will have no further rights of any
kind under this Agreement, except rights to the Technology and rights that will
have accrued prior to termination.

--------------------------------------------------------------------------------


ARTICLE VII - MISCELLANEOUS
 
7.01. Any notice or communication required or permitted to be given to or served
upon either party pursuant to this Agreement will be sufficiently given or
served if sent to such party by registered or certified mail, return receipt
requested, addressed to it at its address set forth below or to such other
address as it will designate by written notice given to the other party hereto
and will be deemed effective upon delivery thereof to the parties at the
addresses set forth above.
 
7.02.  This Agreement will be governed by and construed and enforced in
accordance with the laws of the Canton of St Gallen, Switzerland, and contains
the entire understanding of the parties with respect to the subject matter
hereof, and there are no promises, warranties, or undertakings other than those
expressly set forth herein.  No modifications or waiver of any of the provisions
of this Agreement will be valid unless in writing and signed by each of the
parties hereto.
 
7.03. The failure of either party to insist in any instance of the strict
performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of such provision or such right in any
other instance.


7.04. This North American Technology Agreement shall be in duplicate and
presented to both parties in English.  This Agreement shall have two identical
copies, one for each party, which have the same legal equality and is in full
force and effect upon the signing of this Agreement.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the effective date set forth above as of this 20 day of October, 2009.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


In the Presence of:
Buyer:
    /s/ Alyssa Vasquez
SNRG Corporation
     
By: /s/ D. Elroy Fimrite
 
D Elroy Fimrite, President
   
In the Presence of:
Seller:
                                                            
Vega Invest AG D/B/A
 
Enviropark Global AG
  /s/ Reiner Wenzel  
Reiner Wenzel, Director




--------------------------------------------------------------------------------


EXHIBIT A


Licensed Products




Any product, system, apparatus, method, or process as described in written
materials in existence on the date hereof describing the Technology and
Technical Information, and all similar products.


Specifically but not limited to, the following waste processing and material
recovery technologies:


1.
The technologies incorporated in and the intellectual property related to the
Enviropark waste: receiving; de-manufacturing; recyclable materials recovery;
gasification feedstock processing and blending; two stage waste materials
gasification; inorganic materials recovery, separation and processing; organic
materials recovery, separation and processing; secondary processing and product
manufacturing.





2.
The technology, intellectual property, copyright and certification authority
relating to the “EnviroVirgin” recycled materials designation.








--------------------------------------------------------------------------------


EXHIBIT B


Payment and Compensation Schedule






 
1.
The Buyer shall pay to Seller a total sum of $1,500,000 by way of delivery to
the Seller or to parties as directed by the Seller, 150,000,000 common shares of
the Buyer.







 
 

 

--------------------------------------------------------------------------------

